PaiNe, J.
It would probably be impossible to place any construction on the present assessment law which would not be repugnant to some of its provisions. But, after a careful consideration of its various and conflicting provisions, we have come to the conclusion that the town and city boards have not the jiower, in equalizing personal property, as authorized at the close of section 22, to add to or increase the items of taxable property returned by any individual who returns - a list under oath, as required by the act. This conclusion has been derived principally from a consideration of sections 34 and 42, from which it appears that the power of the assessor in the first instance, and of the clerk of the board in the next, to enter upon an examination of the amount and value of the property of any individual, is expressly limited to those cases where the individual either refuses or neglects to make a list of his property at all, or else refuses to swear that it is correct. This, with the absence of any thing authorizing any such inquiry where a list is made and sworn to, seems to imply that, in such case, the sworn list is to be taken as final, so far as the amount of taxable property is concerned. This was evidently the view taken by the court below, and we think it was correct.
There was an evident mistake in the finding, in the computation of the amount of the tax against the *306plfl.irit.iff, upon the illegal addition to Ms list. It appears from the assessment roll, that the whole amount of the town and school district tax was only $237.20. Of this amount only three-fourths was illegal, or, to be exactly accurate, After adding the costs of the sale, it appears that the error in the finding amounts to $59.26. It was attempted to be cured by a remittitur, but the plaintiff did not remit enough. He should have remitted $15.30 more. Where there is a mere error in compensation, it is allowed to be corrected here. The judgment will therefore bg affirmed, with costs in favor of the appellant, provided the plaintiff remits that amount; otherwise, it will be reversed.
By the Court. — Ordered accordingly.